DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0057995 cited in IDS), and further in view of Kawabata (JP 2013150659A Espacenet translation).
Regarding claim 1, Kim figure 1 teaches an object treating apparatus comprising: 
a tub (20); 
a drum (30) rotatably disposed within the tub and configured to receive an object therein; 
an induction heater (70) disposed on the tub and configured to heat an outer circumferential face of the drum facing the heater; 
a motor (40, 41) configured to rotate the drum.[0021][0024]
Kim teaches the laundry apparatus may further comprise a controller controlling the operation of the induction unit.[0100]
Kim is silent to a processor configured to, during drying the object, operate the drum, by controlling revolutions per minute (RPM) of the drum, in: 
a conductive accelerating motion in which the drum is rotated at a first target RPM that causes the object to rotate integrally with the drum while the object is in contact with an inner circumferential face of the drum; and 
a rearrangement motion in which the drum is rotated at a second target RPM lower than the first target RPM of the conductive accelerating motion.
Kawabata is directed towards a laundry apparatus having a "centrifugal drying control" where the clothes in the drum 6 are attached to the inner peripheral surface. During the is "centrifugal drying control,” the clothes are dried in the drum 6 while rotating the drum 6 at a speed (80 to 100 rpm) to stick the clothes on the inner circumferential surface of the drum 6 by centrifugal force thereby reading on 
a conductive accelerating motion in which the drum is rotated at a first target RPM that causes the object to rotate integrally with the drum while the object is in contact with an inner circumferential face of the drum.
Kawabata teaches a “stirring drying control”, warm air is brought into contact with clothing which is repeatedly lifted and then dropped in the drum 6 to dry the clothing, During the “stirring drying control “process the drum 6 is rotated at a speed of about 40 to 60 rpm thereby reading on a rearrangement motion in which the drum is rotated at a second target RPM lower than the first target RPM of the conductive accelerating motion.[0032-34]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a drying operation as taught in Kawabata in the object treating apparatus of Kim to prevent uneven drying, shrinkage due to overdrying, and wasting energy.[0003]
Regarding claim 2, Kawabata teaches during the is "centrifugal drying control,” the clothes are dried in the drum 6 while rotating the drum 6 at a speed (80 to 100 rpm) to stick the clothes on the inner 
Regarding claim 3, the rotating speed of the “centrifugal drying control” of 80 to 100 rpm reads upon the two different target RPMs of the two stages in the conductive accelerating motion include a low target RPM that is equal to or greater than a maximum RPM of a tumbling motion of the drum.
Regarding claim 4, the rotating speed of the “centrifugal drying control” of 80 to 100 rpm reads the two different target RPMs of the two stages in the conductive accelerating motion includes a high target RPM that is higher than a threshold spin RPM at which the drum is rotated to cause the object to come into contact with the drum and begin to rotate integrally with the drum.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to based on the threshold spin RPM being in a range of 60 to 70 RPM, the high target RPM of the two different target RPMs of the two stages of the conductive accelerating motion is in a range of 75 to 85 RPM depending on the amount of clothes in the drum.[0046]
Regarding claim 6, Kawabata teaches during the “stirring drying control “process the drum 6 is rotated at a speed of about 40 to 60 rpm thereby reading on the second target RPM of the rearrangement motion is equal to an RPM of a tumbling motion of the drum at which the drum is rotated to cause the object to rise up and fall down.
Regarding claim 9, Kawabata suggests the processor is configured to control the drum to perform a drum motion cycle, the drum motion cycle including the conductive accelerating motion and the rearrangement motion.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the drum motion cycle includes one conductive accelerating motion and two rearrangement motions to ensure the laundry is sufficiently dried before moving from the rearrangement motions to the conductive accelerating motion.[Kawabata 0042-43]
Regarding claim 11, Kawabata teaches execution of “stirring and drying control” and “execution of centrifugal drying control” are alternately performed in both forward and reverse directions of 6 drum revolutions, for example, 10 minutes thereby suggesting during a time between the two rearrangement motions, the drum is operated to stop and change a direction of rotation of the drum.[0039]
Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to configure the processor to control the induction heater to operate only when the drum rotates at an RPM equal to or higher than a predefined RPM during drying prevent uneven drying, shrinkage due to overdrying, and wasting energy.[0003]
Regarding claim 18, Kawabata suggests predefined RPM is higher than 0 RPM and lower than a smallest target RPM in the drum motion cycle.
Regarding claim 19, Kim teaches an object treating apparatus comprising: 
a tub (20); 
a drum (30) rotatably disposed within the tub and configured to receive an object therein; 
an induction heater (70) disposed on the tub and configured to heat an outer circumferential face of the drum facing the heater; 
a motor (40, 41) configured to rotate the drum.[0021][0024] 
Kim teaches the laundry apparatus may further comprise a controller controlling the operation of the induction unit.[0100]
Kim is silent to a processor configured to during drying the object, operate the drum in a drum motion cycle, the drum motion cycle including: 
a conductive accelerating motion in which the drum is rotated at a RPM that is higher than a threshold spin RPM, wherein the drum is rotated at the threshold spin RPM to cause the object to come into contact with the drum and begin to rotate integrally with the drum; and 
a subsequent rearrangement motion in which the drum is rotated at a target RPM to cause the object to tumble in the drum, wherein the rearrangement motion is repeated.
Kawabata is directed towards a laundry apparatus having a "centrifugal drying control" where the clothes in the drum 6 are attached to the inner peripheral surface. During the is "centrifugal drying control,” the clothes are dried in the drum 6 while rotating the drum 6 at a speed (80 to 100 rpm) to stick the clothes on the inner circumferential surface of the drum 6 by centrifugal force.  The rotating speed of the “centrifugal drying control” of 80 to 100 rpm is higher a threshold spin RPM thereby reading on a conductive accelerating motion in which the drum is rotated at a RPM that is higher than a threshold spin RPM, wherein the drum is rotated at the threshold spin RPM to cause the object to come into contact with the drum and begin to rotate integrally with the drum.
Kawabata teaches a “stirring drying control”, warm air is brought into contact with clothing which is repeatedly lifted and then dropped in the drum 6 to dry the clothing, During the “stirring drying control “process the drum 6 is rotated at a speed of about 40 to 60 rpm thereby reading on a subsequent rearrangement motion in which the drum is rotated at a target RPM to cause the object to tumble in the drum.[0032-34]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a drying operation as taught in Kawabata in the object treating apparatus of Kim to prevent uneven drying, shrinkage due to overdrying, and wasting energy.[0003]
As to the limitation of the rearrangement motion is repeated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the repeated  rearrangement motions to ensure the laundry is sufficiently dried before moving from the rearrangement motions to the conductive accelerating motion.[Kawabata 0042-43]
Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for in the drum motion cycle, the rearrangement motion is performed more frequently than the conductive accelerating motion to ensure the laundry is sufficiently dried before moving from the rearrangement motions to the conductive accelerating motion.[Kawabata 0042-43]
Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0057995 cited in IDS) and Kawabata (JP 2013150659A Espacenet translation), as applied to claim 1 and further in view of Kim (US 2006/0254082).
Regarding claim 7, the apparatus of Kim ‘995 and Kawabata is silent to the rearrangement motion includes a first stage and a subsequent second stage, wherein the drum is rotated at a third target RPM in the first stage, the third target RPM that is lower than a RPM of a tumbling motion of the drum, wherein the drum is rotated at a fourth target RPM in the second stage, the fourth target RPM that is higher than a minimum RPM of the tumbling motion and lower than or equal to a maximum RPM of the tumbling motion.
Kim ‘082 is directed towards a fast clothes dryer and method wherein the dryer drum speeds are high (about 75 RPM) in phase I, low (about 17-18 RPM) in phase II and medium (about 35 RPM).[0051]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a drying cycle as taught in Kim ‘082 in the apparatus of Kim ‘995 and Kawabata for fast, energy efficient, clothes dryers and their use to quickly dry clothes.[0002]
Regarding claim 8, Kim ‘082 teaches the dryer drum speeds are high (about 75 RPM) in phase I, low (about 17-18 RPM) in phase II and medium (about 35 RPM) thereby reading on based on the RPM of the tumbling motion being in a range of 40 to 60 RPM, the third target RPM is in a range of 25 to 35 RPM lower than the minimum RPM of the tumbling motion, and the fourth target RPM is equal to 60 RPM as the maximum RPM of the tumbling motion.[0051]
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to provide the two rearrangement motions include a preceding rearrangement motion and a subsequent rearrangement motion, the preceding rearrangement motion being performed subsequent to the conductive accelerating motion, wherein a direction of drum rotation in the preceding rearrangement motion is opposite to a direction of drum rotation in the conductive accelerating motion, and wherein a direction of drum rotation in the subsequent rearrangement motion is opposite to a direction of drum rotation in the preceding rearrangement motion as Kim ‘082 teaches in phase II (which follows the high speed phase I), the "gentle cycle" with very light mechanical tumbling.[0051] Kim’082 further teaches during the gentle phase the direction of rotation of the drum reversed and again stopped.[0010]
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0057995 cited in IDS) and Kawabata (JP 2013150659A Espacenet translation), as applied to claim 1 and further in view of Altinier (US 2014/0033562).
Regarding claim 13, the apparatus of Kim and Kawabata is silent to an instance where based on satisfaction of a condition of a drying target load, the processor is further configured to perform drying using the drum motion cycle.
Altinier is directed towards a laundry drier wherein figure 2 teaches that after a delicate cycle determination is affirmed Step 110, a delicate drying cycle is performed where the drum is rotated in the reverse direction.[0098-108]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a delicate cycle determination and delicate drying cycle as taught in Altinier to prevent damage and shrinkage to the laundry.[0009]
Regarding claim 14, Alitiner figure 2 teaches the condition of the drying target load includes at least one of a condition that the drying target load is a delicate load.
Regarding claim 15, Altinier teaches if at the start of the drying cycle, electronic control system 18 determines that delicate laundry drying cycle, i.e. the wool laundry drying cycle is selected (yes output 
Regarding claim 16, Altinier teaches the condition of the drying target load is determined by at least one of: a user course selection.[0098]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711